Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 19, in lines 5-6, 7-8 and 4-5, respectively, it is unclear how the “a first surface” of the cooling element can be directed to “an environment” of the energy storage module (10) since it is unclear what the environment of the energy storage module (10) is. Per paragraph 0010 of the PG Pub and figure 1 of the instant specification, claims 1 and 10 have been interpreted to mean, in their respective lines:
--…comprising a first surface directed to an environment of the energy storage system and…--,
and
Clam 19 has been interpreted to mean, in lines 4-5:
--directing a first surface of a cooling element to an environment of the energy storage system and…--.
Regarding claims 2-9 and 11-18, the claims are rejected by virtue of their dependency on claims 1 and 10.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowen (CN 206364151U, machine translation attached).
Regarding claim 1, Bowen discloses:
a temperature management system for an energy storage system (figs. 1-5), comprising: 
at least one energy storage module (6), 
a carrier element (5), and 
a cooling element (3 plus 4), 
the cooling element (3 plus 4) comprising a first surface directed to an environment (2) of the energy storage system (figs. 1-5) (where element -2- is clearly part of the environment of the system of figs. 1-5) and a second surface (abutting element -5-) opposite to the first surface (clearly seen in fig. 1), 
the carrier element (5) being arranged between the second surface of the cooling element (3 plus 4) and the energy storage module (6) (clearly seen in fig. 1) and configured to transfer heat from the energy storage module in a direction to the environment (2) [par. 0030], and 
the cooling element (3 plus 4) comprising at least one humidity absorbent material (4, silica-gel) [abs., lines 5-6]. 
MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does.” Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the “…to increase a heat capacity of the cooling element” limitation, the invention as taught by Bowen is deemed fully capable of performing such function. 
Regarding claim 2, the recitation “the humidity absorbent material being configured to absorb water vapor from the environment” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the humidity absorbent material disclosed by Bowen is capable to absorb water vapor from the environment of the system.
Regarding claim 3, Bowen discloses:
the carrier element (5) comprising a metal material (‘metal plate”) [Par. 0030].
Regarding claims 6-7, Bowen discloses:
the humidity absorbent material (4) comprising a hygroscopic material (4, silica-gel) (it is old and known in the art that silica gel is a hygroscopic material).
Regarding claim 8, Bowen discloses:
the carrier element (5) and the cooling element (3 plus 4) being arranged in a sandwich structure (understood the sandwich structure as a layer by layer structure, per instant application PG Pub, par. 0022) (clearly seen in fig. 1).
Regarding claim 9, Bowen discloses:
the cooling element (3 plus 4) being a passive cooling element (clearly seen in fig. 1) (since the cooling element does not have any active elements within).
Regarding claim 10, Bowen discloses:
a motor vehicle [par. 0002] comprising a temperature management system (figs. 1-5), the temperature management system being configured to control a temperature of an energy storage system of the motor vehicle [par. 0002], 
the temperature management system comprising: 
at least one energy storage module (6),
a carrier element (5), and
a cooling element (3 plus 4),
the cooling element (3 plus 4) comprising a first surface directed to an environment (2) of the energy storage system (figs. 1-5) (where element -2- is clearly part of the environment of the system of figs. 1-5) and a second surface (the surface abutting element -5-) opposite to the first surface (clearly seen in fig. 1), 
the carrier element (5) being arranged between the second surface of the cooling element (3 plus 4) and the energy storage module (6) (clearly seen in fig. 1) and configured to transfer heat from the energy storage module in a direction to the environment (2) [par. 0030], and 
the cooling element (3 plus 4) comprising at least one humidity absorbent material (4, silica-gel) [abs., lines 5-6]. 
MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does.” Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the “…to increase a heat capacity of the cooling element” limitation, the invention as taught by Bowen is deemed fully capable of performing such function. 
Regarding claim 11, the recitation “the humidity absorbent material being configured to absorb water vapor from the environment” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the humidity absorbent material disclosed by Bowen is capable to absorb water vapor from the environment of the system.
Regarding claim 12, Bowen discloses:
the carrier element (5) comprising a metal material (‘metal plate”) [Par. 0030].
Regarding claims 15-16, Bowen discloses:
the humidity absorbent material (4) comprising a hygroscopic material (4, silica-gel) (it is old and known in the art that silica gel is a hygroscopic material).
Regarding claim 17, Bowen discloses:
the carrier element (5) and the cooling element (3 plus 4) being arranged in a sandwich structure (understood the sandwich structure as a layer by layer structure, per instant application PG Pub, par. 0022) (clearly seen in fig. 1).
Regarding claim 18, Bowen discloses:
the cooling element (3 plus 4) being a passive cooling element (clearly seen in fig. 1) (since the cooling element does not have any active elements within).
Regarding claim 19, Bowen discloses:
a method for manufacturing a temperature management system for an energy storage system (figs. 1-5), comprising the following steps: 
providing at least one energy storage module (6) (provide as seen in fig. 1), 
directing a first surface of a cooling element (3 plus 4) to an environment (2) of the energy storage system (where element -2- is clearly part of the environment of the system of figs. 1-5) and a second surface (the surface abutting element -5-) opposite to the first surface (clearly seen in fig. 1), and 
arranging a carrier element (5) between the second surface of the cooling element (3 plus 4) and the energy storage module (6) (arranged as seen in fig. 1), 
the carrier element (5) being configured to transfer heat from the energy storage module (6) in a direction to the environment (2) [par. 0030], and 
the cooling element (3 plus 4) comprising at least one humidity absorbent material (4, silica-gel) [abs., lines 5-6].
MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does.” Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the “…to increase a heat capacity of the cooling element” limitation, the invention as taught by Bowen is deemed fully capable of performing such function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen.
Regarding claims 4 and 13, the Examiner takes Official Notice of carrier elements (understood as elements configured to receive, support or hold at least one energy storage module, per instant application PG Pub, par. 0012) comprised of metal materials like aluminum or steel for their use in the heat exchanger art and the selection of any of these known materials would be within the level of ordinary skill in the art. It is old and know in the art that aluminum conducts heat better than steel while steel has higher heat resistance. Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen in view of Miller et al. (US 2016/0064708, herein “Miller”).
Regarding claims 5 and 14, Bowen does not disclose:
a thermal interface (understood as a layer structure, per instant application PG Pub, par. 0016) arranged between the energy storage module and the carrier element.
However, the use of thermal interface materials in the form of films, layers, paste, glues or adhesives for the purpose of optimizing heat transfer between metal plates or trays and energy storage modules like batteries by help conform to surface transitions and irregularities on the underside of the battery cells and the top of the metal plate or trays, is old and known in the art, as taught by Miller [par. 0034]. Miller, also directed to temperature management systems for an energy storage module (88) teaches that thermal interface materials may be applied to a thermal plate (90) and/or bellow the energy storage module (88) to enhance heat transfer by filling void or gaps between the module (880 and the plate (90) [par. 0034].
Therefore, it would have been obvious to one of skill I the art, before the effective filing date of the claimed invention, to incorporate into Bowens the teachings of Miller to have a thermal interface layer arranged between the energy storage module and the carrier element in order to optimize heat transfer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763